Name: 2011/684/CFSP: Council Decision 2011/684/CFSP of 13Ã October 2011 amending Decision 2011/273/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: criminal law;  international affairs;  Asia and Oceania
 Date Published: 2011-10-14

 14.10.2011 EN Official Journal of the European Union L 269/33 COUNCIL DECISION 2011/684/CFSP of 13 October 2011 amending Decision 2011/273/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 9 May 2011, the Council adopted Decision 2011/273/CFSP concerning restrictive measures against Syria. (1) (2) In view of the gravity of the situation in Syria, an additional entity should be subject to the restrictive measures set out in Decision 2011/273/CFSP with a view to preventing that entity from using funds or economic resources presently owned, held or controlled by it in order to provide financial support to the Syrian regime, whilst allowing on a temporary basis for frozen funds or economic resources subsequently received by that entity to be used in connection with the financing of trade with non-designated persons and entities. (3) Decision 2011/273/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Council Decision 2011/273/CFSP is hereby amended as follows: (1) Article 3 is amended as follows: (i) paragraph 1 is replaced by the following: 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons responsible for the violent repression against the civilian population in Syria, persons benefiting from or supporting the regime, and persons associated with them, as listed in Annex I.; (ii) paragraph 8 is replaced by the following: 8. In cases where pursuant to paragraphs 3, 4, 5, 6 and 7 a Member State authorises the entry into, or transit through, its territory of persons listed in Annex I, the authorisation shall be limited to the purpose for which it is given and to the person concerned therewith.; (2) Article 4 is amended as follows: (i) paragraphs 1 and 2 are replaced by the following: 1. All funds and economic resources belonging to, or owned, held or controlled by persons responsible for the violent repression against the civilian population in Syria, persons and entities benefiting from or supporting the regime, and persons and entities associated with them, as listed in Annexes I and II, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of, natural or legal persons or entities listed in Annexes I and II.; (ii) point (a) of paragraph 3 is replaced by the following: (a) necessary to satisfy the basic needs of the persons listed in Annexes I and II and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges;; (iii) point (a) of paragraph 4 is replaced by the following: (a) the funds or economic resources are the subject of a judicial, administrative or arbitral lien established prior to the date on which the natural or legal person or entity referred to in Article 4(1) was included in Annexes I and II, or of a judicial, administrative or arbitral judgment rendered prior to that date;; (iv) point (c) of paragraph 4 is replaced by the following: (c) the lien or judgment is not for the benefit of a natural or legal person or entity listed in Annexes I and II; and; (v) the following paragraph is added: 5a. Paragraph 1 shall not prevent a designated entity listed in Annex II, for a period of two months after the date of its designation, from making a payment from frozen funds or economic resources received by such entity after the date of its designation, where such payment is due under a contract in connection with the financing of trade, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1.; (3) Article 4a is replaced by the following: Article 4a No claims, including for compensation or indemnification or any other claim of this kind, such as a claim of set-off, fines or a claim under a guarantee, claims for extension or payment of a bond, financial guarantee, including claims arising from letters of credit and similar instruments in connection with any contract or transaction the performance of which was affected, directly or indirectly, wholly or in part, by reason of measures covered by this Decision, shall be granted to the designated persons or entities listed in Annexes I and II, or any other person or entity in Syria, including the Government of Syria, its public bodies, corporations and agencies, or any person or entity claiming through or for the benefit of any such person or entity.; (4) Article 5(1) is replaced by the following: 1. The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall establish and amend the lists in Annexes I and II.; (5) Article 6 is replaced by the following: Article 6 1. Annexes I and II shall include the grounds for listing the persons and entities concerned. 2. Annexes I and II shall also contain, where available, the information necessary to identify the persons or entities concerned. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business.. Article 2 The Annex to Decision 2011/273/CFSP shall become Annex I. Article 3 The Annex to this Decision shall be added to Decision 2011/273/CFSP as Annex II. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 October 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 121, 10.5.2011, p. 11. ANNEX ANNEX II List of entities referred to in Article 4(1) Entities Name Identifying information Reasons Date of listing 1. Commercial Bank of Syria  Damascus Branch, P.O. Box 2231, Moawiya St., Damascus, Syria;- P.O. Box 933, Yousef Azmeh Square, Damascus, Syria;  Aleppo Branch, P.O. Box 2, Kastel Hajjarin St., Aleppo, Syria; SWIFT/BIC CMSY SY DA; all offices worldwide [NPWMD] Website: http://cbs-bank.sy/En-index.php Tel: +963 11 2218890 Fax: +963 11 2216975 general managment: dir.cbs@mail.sy State-owned bank providing financial support to the regime. 13.10.2011